Name: COMMISSION REGULATION (EC) No 3435/93 of 15 December 1993 amending Regulation (EEC) No 2563/93 as regards preventive withdrawals of apples for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: marketing;  trade policy
 Date Published: nan

 No L 314/12 Official Journal of the European Communities 16. 12. 93 COMMISSION REGULATION (EC) No 3435/93 of 15 December 1993 amending Regulation (EEC) No 2563/93 as regards preventive withdrawals of apples for the 1993/94 marketing year HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2563/93 is hereby replaced by the following : ' 1 . Preventive withdrawals may not relate to more than 330 280 tonnes allocated by Member State in the following manner : 34 450 tonnes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2563/93 (3) allocated the quantity of apples which may be subject to preventive withdrawals amongst the Member States for the 1993/94 marketing year ; whereas the information available indicates that the quantities likely to be with ­ drawn by producer groups in some Member States exceed the total quantities allocated to them and that the reverse is true in other Member States ; whereas in order to facili ­ tate these preventive withdrawals as far as possible, the allocation of the total quantity amongst the Member States should be altered ; Whereas to ensure the continuity of the preventive with ­ drawals, this Regulation should enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities ', Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Spain Portugal 8 300 tonnes 19 100 tonnes 153 040 tonnes 250 tonnes 80 000 tonnes 21 640 tonnes 7 800 tonnes 200 tonnes 5 500 tonnes. ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p. 7. (3 OJ No L 235, 18 . 9 . 1993, p. 20 .